Avery, J.
(after stating the facts): The facts that a defendant was in arrest and secured by a handcuff .placed on one hand and connected by a chain with the buggy in which he was riding in company with the officer, who had in his pocket the warrant under which he had been committed to jail on a charge of larceny, do not of themselves constitute duress so as to exclude any material declaration made to the officer in reference to the commission of the crime of which he is accused. Unless, in such case, it appeared to the Court that the defendant was induced to make the confession *878or declaration by some advantageous offer or by threats or actual force, by arousing hope or exciting fear in his mind, it was not error to admit the testimony of the officer. State v. Sanders, 84 N. C., 728; State v. Bishop, 98 N. C., 773; State v. Graham, 74 N. C., 646; State v. Efler, 85 N. C., 585; State v. Howard, 92 N. C., 772.
There was no error. The judgment below must be
Affirmed.